On Rehearing.
We have given careful consideration to the able and forceful motion of appellant for rehearing. However, we are still of the opinion that the letter was insufficient to constitute an admission of the justness of the $3,000 note from which a promise to pay should be inferred. '
In the light of the motion for rehearing we have reviewed the entire case, save as to the $2,700 note. The motion seems to concede the correctness of the disposition with reference to same.
In the original opinion it was stated that the statute of limitation was sus*872pended during the pendency of the bankruptcy proceedings. We still adhere to that view. Meridian Fertilizer Factory v. Collier, 193 La. 815, 192 So. 358.
In-reference to the Federal Bankruptcy Act of 1867, 14 Sfat. 517, the Supreme Court of Texas has held that a proceeding thereunder suspended the application of the State statute of limitations. This, where a claim had been filed. On the ground, we presume, -that the Act forbade the institution of a suit on a claim filed in the bankruptcy court. Wofford v. Unger, 53 Tex. 634.
In the original opinion we quoted the provision of the Federal Act which we think applicable here. It is very explicit. During the period of the pendency of this bankruptcy, under the terms of the law, there was no court where, as a matter of right, the appellant might institute suit seeking to recover against appellee on this claim. No court, without appellant obtained the consent of the bankruptcy court, could entertain its suit.
The $3,000 note was declared due December 6, 1934. It, therefore, would be barred December 6, 1938, by the four years statute of limitation applicable, if such statute operated during the entire period. Appellant filed suit on the $3,000 note on February 14, 1939. If the statute ran during the entire time, same would have been barred for about two months before the filing of the suit. Appellee filed the bankruptcy proceeding October 14, 1935, and same was dismissed March 3, 1936.
As we have-stated here and in the-original opinion, the statute did not operate from October 14, 1935, to March 3, 1936. This being true, appellant was not barred on February 14, 1939, when the suit was filed.
We have no doubt that the filing of the petition interrupted the running of the statute. In substance, in the original petition and in the amendments thereto, we think appellee sought judgment for the same debt, the basis of the original petition.
See Vernon’s Annotated Civil Statutes, Sec. 5539b.'
We think we were in error in affirming the judgment of the trial court as to the $3,000 note. The motion as to the $3,000 note is granted. Our judgment of affirm-anee as to that portion of the judgment is set aside.
' It is ordered that that part of the judgment be reversed and remanded; the judgment of affirmance as to the $2,700 note to remain in effect.